tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c feb e_p va qa uniform issue list jed ebiatk ke kkkkkkkkkk legend taxpayer x wkkkkkkkkkk ira f account g tkkkkkkkek wkkbkkhkkh tkthkkkkhkk ktkkkkhkkkh kekickivkivirk amount a wkthkhkhhik date date date l i kkkkikkhik when wake company a whakhankre company b hkkkkkkkee dear eakkkkkknk this is in response to a request you submitted through your authorized representative on date as supplemented by information received during our conference on date and additional correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 d of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer x i sec_73 years old taxpayer x maintained individual_retirement_account ira ira f with company a taxpayer x represents that amount a was distributed from ira f on date taxpayer x asserts that his failure to accomplish a rollover of page amount a within the 60-day period prescribed by sec_408 d of the code was due to an error caused by an employee of company b he asserts that amount a remains in account g at company b and has not been used for any other purpose in early due to the downturn in the taxpayer x asserts that his intent was to complete a rollover of amount a from ira f to an ira certificate deposit ira cd account established with company b where he had a long-standing banking relationship economy the value of the investments in ira f had lost significant value as such taxpayer x contacted a financial advisor at company b and discussed accomplishing a rollover of amount a from ira f to an ira at company b taxpayer x was advised to deposit amount a in a credit_union ira cd account for months pincite interest and since he was over years of age he was advised to take the necessary required minimum distributions from his other ira accounts taxpayer x agreed to go forward in this manner he did not complete any forms or documents as he was not asked to do so on date company a mailed a distribution check to company b and sent taxpayer x a check confirmation statement titled cust ira rollover showing the distribution of amount a on date amount a was erroneously deposited in account g a non-ira account by an employee of company b taxpayer x only became aware that amount a was deposited in a non-ira account on date after receiving irs notice cp based on the facts and representations taxpayer x requests a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount a contained in sec_408 d of the code sec_408 d of the code provides that except as otherwise provided in sec_408 d any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 d of the code defines and provides the rules applicable to ira_rollovers sec_408 d a of the code provides that sec_408 d of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 d itp quay n page sec_408 d b of the code provides that sec_408 d does not apply to any amount described in sec_408 d a i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 d a i from an ira which was not includible in gross_income because of the application of sec_408 d sec_408 d e of the code provides that the rollover provisions of sec_408 d do not apply to any amount required to be distributed under sec_408 a sec_408 d of the code provides that the secretary may waive the 60-day requirement under sec_408 d a and d d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 d i of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d i of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation taxpayer x submitted is consistent with his assertion that his failure to accomplish a timely rollover was due to an error caused by an employee of company b therefore pursuant to sec_408 d i of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a less amounts described below from ira f taxpayer x is granted a period of days from the issuance of this letter_ruling to contribute amount a less amounts described below into a rollover ira provided all other requirements of sec_408 d of the code except the 60-day requirement are met with respect to such contribution amount a less amounts described below will be considered a rollover_contribution within the meaning of sec_408 d of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code made applicable to iras pursuant to sec_408 a no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether ira f satisfied the requirements of sec_408 of the code page this letter is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact id at s_ _ please address all correspondence to se t ep ra t2 sincerely yours dene ch agha donzell littlejonn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
